Citation Nr: 1020328	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD to include bipolar 
disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claims.

In a November 2008 decision, the Board denied the Veteran's 
claims of entitlement to service connection for PTSD and an 
acquired psychiatric disorder other than PTSD.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In November 2009, counsel 
for the Veteran and the Secretary of VA filed a Joint Motion 
for Remand.  An Order of the Court dated November 5, 2009 
granted the motion, partially vacated the Board's November 
2008 decision, and remanded the case to the Board.

In a December 2009 letter, the Board provided the Veteran and 
his attorney the opportunity to submit additional evidence 
and argument in support of the appeal.  In response to the 
Board's letter, the Veteran's attorney submitted further 
argument in support of the appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action on his part is required.

Issues not on appeal

In the Joint Motion for Partial Remand, the Veteran, through 
his representative, explicitly abandoned (withdrew) his 
appeals as to the claims of entitlement to service connection 
for gastroesophageal reflux disease, residuals of a head 
injury, a lumbar spine condition, hypertension, a bilateral 
shoulder condition, a bilateral leg condition, arthritis, 
bronchitis, diabetes, and bronchiectasis.  Accordingly, the 
Board's November 2008 decision as to those issues is final.  
See 38 C.F.R. 
§ 20.1100 (2009).
REMAND

As was noted in the Introduction, the Board's November 2008 
decision denying the Veteran's claims of entitlement to 
service connection for PTSD and an acquired psychiatric 
disorder other than PTSD, was vacated and remanded by the 
Court. 

The November 2009 Joint Motion for Remand, as adopted by the 
Court's November 5, 2009 Order, indicated that in rendering 
its November 2008 decision, the Board failed to provide 
adequate reasons and bases for its conclusion that there was 
no evidence of a behavioral change to support the Veteran's 
assertion that he was the victim of an in-service sexual 
assault.  The parties indicated, "[t]o arrive at its 
conclusion that [the Veteran] did not have behavioral changes 
that [were] consistent with a sexual assault, the Board did 
not rely upon a clinician.  In doing so, the Board 
impermissibly relied on its own opinion . . . Therefore, a 
remand is warranted."  The parties further indicated that 
the Board did not submit adequate reasons and bases to 
support its finding that the Veteran did not have a current 
diagnosis of PTSD which met the DSM-IV criteria.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

With respect to 38 C.F.R. § 3.304(f) element (1), it is 
unclear from the medical evidence whether the Veteran 
currently meets the diagnostic criteria for PTSD.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition; see also 38 
C.F.R. § 4.125 (2009).  

As implied in the Joint Motion for Remand, a continuing 
diagnosis of PTSD was documented in the Veteran's treatment 
records from Dr. S.M. dated June 2003 to April 2004.  
However, it is unclear if this diagnosis was made under the 
requisite DSM-IV criteria.  The Veteran has also been 
diagnosed with schizoaffective disorder, bipolar disorder, 
antisocial personality disorder, and a mixed history of 
alcohol and substance abuse.  Moreover, PTSD was not 
diagnosed in the most recent January 2007 VA examination 
report.  Accordingly, it remains unclear as to whether the 
Veteran has a current diagnosis of PTSD.

As to 38 C.F.R. § 3.304(f) element (2), the Veteran has 
asserted that he was the victim of an in-service sexual 
assault.  Specifically, the Veteran contends that while off 
base one evening, he was robbed and raped by a Sergeant.  The 
Veteran did not provide a date for the alleged incident nor 
any specific details.  Pursuant to Patton v. West, 12 Vet. 
App. 272 (1999), in-service assaults may be verified by 
evidence of behavioral changes or other indirect evidence.  

The Veteran's service personnel and service treatment records 
do not document the alleged personal assault.  However, a 
November 1977 Report of Mental Status Evaluation reports no 
evidence of significant mental illness, but does note that 
the Veteran was experiencing moderate anxiety in response to 
adjustment difficulties in the Army.  He was also noted as 
having an immature/inadequate personality.  The Veteran's 
service personnel records show that the Veteran was 
discharged in December 1977 by reason of unsuitability due to 
immature personality.  Records indicated that the Veteran 
failed two AIT courses in September 1977 and November 1977 
due to academic deficiency.  He received counseling for his 
performance and behavior, but failed to improve.  TDP 
counseling reports dated in November and December 1977 
indicate that the Veteran was deliberately causing problems 
in order to be discharged due to his unsatisfactory attitude 
and behavior and his unwillingness to reverse his apathetic 
attitude.  Accordingly, although the sexual assault was not 
explicitly documented in the Veteran's service records, there 
remains a question of whether the Veteran's in-service 
behaviors support the occurrence of a sexual assault.

Accordingly, pursuant to the Joint Motion, there remain 
medical questions of record that must be addressed by an 
appropriately qualified physician; specifically, whether the 
Veteran is currently diagnosed with PTSD and whether the 
Veteran's service records show behavioral changes which are 
indicative of the claimed sexual assault.  These medical 
questions cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions]; see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

The Board also notes that the Veteran was diagnosed with 
bipolar disorder prior to entering the military service.  See 
the private treatment records dated January 1976 to February 
1976.  A veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

There is currently no medical opinion of record that 
addresses the issue of aggravation.  As such, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin, supra.  The questions include 
whether the Veteran's bipolar disorder was aggravated by his 
military service.  This issue must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should then make arrangements for 
the Veteran to be examined by an 
appropriate specialist for the purpose of 
addressing the Veteran's claimed PTSD and 
acquired psychiatric disorder to include 
bipolar disorder. The Veteran's VA claims 
folder, including a copy of this REMAND 
and the Veteran's complete service 
records, must be made available to the 
examiner.  

After interviewing the Veteran and 
reviewing the record, the examiner should 
accomplish the following: 

(1)  The examiner should either 
diagnose PTSD or rule it out as a 
diagnosis; in doing so, the examiner 
should provide detailed rationale 
with specific consideration of the 
June 2003 to April 2004 treatment 
records from Dr. S.M.  

(2)  The examiner should review the 
Veteran's service records and render 
an opinion with supporting rationale 
as to whether it is at least as 
likely as not that the Veteran's 
service treatment and service 
personnel records demonstrate 
behavioral changes that are 
consistent with his contentions of 
an in-service sexual assault.  

(3)  If the examiner diagnoses the 
Veteran with PTSD and determines 
that the record supports the 
Veteran's contention of sexual 
assault, the examiner should 
indicate whether it is at least as 
likely as not that the Veteran's 
currently diagnosed PTSD is due to 
the in-service sexual assault.  
(4)  The examiner should also 
provide an opinion, with supporting 
rationale, as to whether the 
evidence of record clearly and 
unmistakably shows that the pre-
existing bipolar disorder was not 
aggravated by service (to include 
the sexual assault, if the examiner 
has determined that such was 
supported by the evidence), beyond 
the natural progression of the 
disorder.  

Any diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  The report of the 
examination should be associated with the 
Veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, the RO should then 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

